200 S.W.3d 615 (2006)
Jerry DAVIS, Appellant,
v.
MISSOURI DEPARTMENT OF CORRECTIONS, Respondent.
No. WD 66074.
Missouri Court of Appeals, Western District.
September 12, 2006.
Jerry Davis, Licking, MO, pro se.
Shaun J. Mackelprang, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before JOSEPH M. ELLIS, Presiding Judge, ROBERT G. ULRICH, Judge and RONALD R. HOLLIGER, Judge.

ORDER
PER CURIAM.
Jerry Davis appeals from a judgment entered in the Circuit Court of Cole County granting a motion for judgment on the pleadings filed by the Missouri Department of Corrections in a declaratory judgment action filed by Appellant against the Department of Corrections. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).